Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments  with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.

Applicant amended claims 1, 14 and 18 to disclose “wherein the radio map includes positioning information for estimating a position of a mobile device based on a comparison of the positioning information with radio data”.

In an analogous field of invention Faragher US (8,963,775) discloses wherein the radio map includes positioning information for estimating a position (see estimated position of the radio transmitter in claim 10) of a mobile device based on a comparison (analyzing the radio signal for the radio signal characteristics in claim 14) of the positioning information with radio data (radio signal data derived from radio signals in claim 14).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-24) US Patent 10,547,983 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,547,983 B2 with obvious wording variations. Take an example of comparing claims (1-20)  of pending application and claims (1-24)  of US Patent 9,173,186 B2:
Pending Application (16/717,554)
US Patent 10,547,983 B2
Analysis
1. A method comprising:
determining a status associated with a radio map for indoor positioning, the status indicating one or more of availability or completeness of at least a portion of the radio map wherein the radio map includes positioning information for estimating a position of a mobile device based on a comparison of the positioning information with radio data;
determining one or more parameters for collection of radio data based at least partially on the status associated with the radio map, wherein the one or more determined parameters comprise one or more of: a frequency for collecting radio data, an area in which to collect radio data, or a radio technology to be used for collecting radio data; and
triggering or engaging in collection of radio data in accordance with the one or more determined parameters.

indoor radio positioning map is to be updated or generated; determining whether a current position of a mobile determining a status of said indoor radio positioning map or of a section of said indoor radio positioning map, wherein the status indicates availability and completeness of said indoor radio positioning map or the section of said indoor radio positioning map; determining a frequency or an area or a radio technology or a combination thereof for collecting radio fingerprint observation reports at least partially based on the status of said indoor radio positioning map or of the section of said indoor radio positioning map; and in response to determining that said current position of said mobile device is outside of said indoor environment based on the boundary of said indoor environment and within a predetermined distance of said indoor environment, collecting or triggering collection, by the mobile device, of the radio fingerprint observation reports outside of said indoor 


determining a status associated with a radio map for indoor positioning, the status indicating one or more of availability or completeness of at least a portion of the radio map;
wherein the radio map includes positioning information for estimating a position of a mobile device based on a comparison of the positioning information with radio data;
determining one or more parameters for collection of radio data based at least partially on the status associated with the radio map, wherein the one or more determined parameters comprise one or more of: a frequency for collecting radio data, an area in which to collect radio data, or a radio technology to be used for collecting radio data; and





determining a status associated with a radio map for indoor positioning, the status indicating one or more of availability or completeness of at least 
wherein the radio map includes positioning information for estimating a position of a mobile device based on a comparison of the positioning information with radio data;
determining one or more parameters for collection of radio data based at least partially on the status associated with the radio map, wherein the one or more determined parameters comprise one or more of: a frequency for collecting radio data, an area in which to collect radio data, or a radio technology to be used for collecting radio data; and
triggering or engaging in collection of radio data in accordance with the one or more determined parameters.




      2. The method according to claim 1, said method comprising: determining or obtaining or holding available indoor radio positioning map status information indicating at least said status of said indoor radio positioning map or said section of said indoor radio positioning map.

3.    The method of claim 2, further comprising:
setting a maximum value for a frequency for the collection of radio data in response to the status of the radio map being unavailable or indicative of the condition in which no radio data was previously collected.

3. The method according to claim 1, said method comprising: obtaining or holding available radio fingerprint observation control information indicating the frequency or the area or the radio technology or a combination for collecting said radio fingerprint observation reports.


4.    The method of claim 1, wherein the status of the at least the portion of the radio map is incomplete or indicative of a condition in which less than a predetermined amount of radio data was previously collected.

    4. The method according to claim 1, wherein each of said radio fingerprint observation reports indicates an observation position and one or more respective radio nodes from which radio signals are observable at said observation position by said mobile device.


setting a frequency for the collection of radio data in response to the status of the radio map being incomplete or indicative of the condition in which less than a predetermined amount of radio data was previously collected.

     5. The method according to claim 1, wherein each of said radio fingerprint observation reports contains or represents information enabling determination of an observation position.

6.    The method of claim 1, wherein the status of the at least the portion of the radio map is complete or indicative of a condition in which more than a predetermined amount of radio data was previously collected.

6. The method according claim 1, wherein said current position of said mobile device is determined based on an outdoor positioning system.

5. (Currently Amended) The method of claim 1, wherein the first request message is an attach request message, wherein the second request message is a subscription information request message, and
wherein the first response message is a subscription information response message., and
wherein the second response message is an attach response message.

7. The method according to claim 1, wherein said current position of said mobile device is determined to be in said vicinity of said indoor environment, if a distance between said current position of said mobile device and said boundary of said indoor environment represented by said boundary information is less than a predetermined threshold distance. 

7.    The method of claim 6, further comprising;




8.    The method of claim 1, wherein the status of the at least the portion of the radio map also indicates that the radio map is outdated or indicative of a condition in which a radio environment of the at least the portion of the indoor radio positioning map has changed.
9. The method according to claim 1, said method comprising: updating or generating or triggering updating or generating said indoor radio positioning map at least partially based on said radio fingerprint observation reports. 

9.    The method of claim 1, further comprising;
scanning for radio signals, wherein the one or more determined parameters for collection of radio data is based on the scanning for radio signals.

12. The apparatus according to claim 11, said at least one memory and said computer program code further configured to, with said at least one processor, cause said apparatus to perform: determining or obtaining or holding available indoor radio positioning map status information indicating at least said status of said indoor radio positioning map or of said section of said indoor radio positioning map.

10.    The method of claim 1, wherein the one or more determined parameters for collection of radio data is the area in which to collect radio 


11.    The method of claim 1, wherein the one or more determined parameters for collection of radio data is the frequency for collecting radio data.
    14. The apparatus according to claim 11, wherein each of said radio fingerprint observation reports indicates an observation position and one or more respective radio nodes from which radio signals are observable at said observation position by said mobile device.

12. The method of claim 1, further comprising: generating or updating the indoor radio positioning map in response to the radio data,

15. The apparatus according to claim 11, wherein each of said radio fingerprint observation reports contains or represents information enabling determination of an observation position. 

13,    The method of claim 1, wherein triggering the collection of radio data according to the parameter for collection comprises:
transmitting radio fingerprint: observation control information in response to the one or more determined parameters for collection.

     16. The apparatus according to claim 11, wherein said current position of said mobile device is determined based on an outdoor positioning system.

15. The apparatus of claim 14, wherein the one 


16.    The apparatus of claim 15, wherein the frequency is a first value when the status of the at least the portion of the radio map is unavailable.

    18. The apparatus according to claim 11, wherein said radio fingerprint observation reports are collected inside and outside of said indoor environment.

17.    The apparatus of claim 16, wherein the frequency is a second value when the status of the at least the portion of the radio map is incomplete.
19. The apparatus according to claim 11, said at least one memory and said computer program code further configured to, with said at least one processor, cause said apparatus to perform: updating or generating or triggering updating or generating said indoor radio positioning map at least partially based on said radio fingerprint observation reports. 

19.    The non-transitory computer readable medium of claim 18, wherein the status of at least the portion of the radio map also indicates whether the portion of the radio map is outdated or indicative of a condi tion in which a radio 


20,    The non-transitory computer readable medium of claim 19, wherein the one or more determined parameters for collection of radio data includes the frequency for collecting radio data at a first value when the status of the at least the portion of the radio map is unavailable and at a second value when the status of the at least the portion of the radio map is incomplete.
21. The method according to claim 1, wherein said radio fingerprint observation reports are collected at least in accordance with the determined frequency, area, radio technology, or combination thereof.


22. The non-transitory computer readable storage medium according to claim 10, wherein said radio fingerprint observation reports are collected at least in accordance with the determined frequency, area, radio technology, or combination thereof. 



    23. The non-transitory computer readable storage medium according to claim 1, wherein said radio fingerprint observation reports are collected inside and outside of said indoor environment. 
  24. The apparatus according to claim 1, wherein said radio fingerprint observation reports are collected at least in accordance with the determined frequency, area, radio technology, or combination thereof. 




The claims of the application (16/717,554) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,547,983 B2. Specifically, application 16/717,554discloses a  “determining a status associated with a radio map” whereas US Patent 10,547,983 B2 claims include “determining a status associated with a radio map” and further specifies additional elements and limitations related to “whether a current position of a mobile device is outside of said indoor environment and within a predetermined distance of said indoor environment”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 10,547,983 B2’s method of “determining a status associated with a radio map” as because it would be an obvious and integral to the invention as presently stated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16, 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (2014/0274078 A1) in further view of Faragher US (8,963,775).

Regarding claims 1, 14 & 18, Hyde discloses a method, apparatus and non-transitory computer readable storage medium comprising:

determining a status associated with a radio map for indoor positioning (see [0033], “a decision whether or not to update a wireless connectivity map automatically and conditionally”), the status indicating one or more of availability or completeness of at least a portion of the radio map (see [0189], “report indications of changes in service availability to one or more access map servers 2300 that aggregate such status data 2320 into regional service maps”) and this 3d mapping data including those of buildings [0343];

determining one or more parameters (see parameters listed in [0033], “based on” indicates the criteria) for collection of radio data based at least partially on the status associated with the radio map, wherein the one or more determined parameters comprise one or more of: a frequency for collecting radio data, an area in which to collect radio data (based on the first location estimate describing the first location of the first mobile device), or a radio technology to be used for collecting radio data (see [0033] “ and partly based on the first provenance data indicating the protocol by which the first 

triggering or engaging in collection of radio data in accordance with the one or more determined parameters (see “update a wireless connectivity map” which would require collection of radio data).

Hyde does not specifically disclose however Faragher discloses wherein the radio map includes positioning information for estimating a position (see estimated position of the radio transmitter in claim 10) of a mobile device based on a comparison (analyzing the radio signal for the radio signal characteristics in claim 14) of the positioning information with radio data (radio signal data derived from radio signals in claim 14).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hyde with that of Faragher. Doing so would conform to well-known standards in the technological field of invention.

Regarding claim 2, Hyde discloses the method of claim 1, wherein the status of the at least the portion of the radio map is 

Regarding claim 4, Hyde discloses the method of claim 1, wherein the status of the at least the portion of the radio map is incomplete or indicative of a condition in which less than a predetermined amount of radio data was previously collected (if there are a sufficient number of measurements, [0355]).

Regarding claim 5, Hyde discloses the method of claim 4, further comprising:

setting a frequency for the collection of radio data in response to the status of the radio map being incomplete or indicative of the condition in which less than a predetermined amount of radio data was previously collected (([0358] In some variants, a portable wireless node may account for or address environmental factors or concerns pertinent to wireless communication at, e.g., EHF. For certain example implementations, to avoid transmission through a human body, human tissue (such as hand, head, or a combination thereof, e.g.) may be detected using one 

Regarding claim 6, Hyde discloses the method of claim 1, wherein the status of the at least the portion of the radio map is complete (if there are a sufficient number of measurements, [0355]) or indicative of a condition in which more than a predetermined amount of radio data was previously collected.

Regarding claim 7, Hyde discloses the method of claim 6, further comprising; setting a minimum frequency for the collection of radio data in response to the status of the radio map being complete or indicative of the condition in which more than a predetermined amount of radio data was previously collected (based on the above “or” condition, Hyde teaches “if there are a sufficient number of measurements” [0355]).

Regarding claim 8, Hyde discloses the method of claim 1, wherein the status of the at least the portion of the radio map also indicates that the radio map is outdated or indicative of a condition in which a radio environment of the at least the portion of the indoor radio positioning map has changed (needs to be updated [0033]).

Regarding claim 9, Hyde discloses the method of claim 1, further comprising scanning for radio signals, wherein the one or more determined parameters for collection of radio data is based on the scanning for radio signals (see search pattern for radio signals [0181]) .

Regarding claim 10, Hyde discloses the method of claim 1, wherein the one or more determined parameters for collection of radio data is the area in which to collect radio data within the portion of the radio map (see [0033] a decision whether or not to update a wireless connectivity map ..partly based on the first location estimate describing the first location of the first mobile device).

Regarding claim 11, Hyde discloses the method of claim 1, wherein the one or more determined parameters for collection of radio data is the frequency for collecting radio data (see [0344], “a frequency of wireless signal(s) coupled to/from an antenna may be adjusted. Sixth, a frequency band and/or wireless communication standard employed may be altered”).

Regarding claim 12, Hyde discloses the method of claim 1, further comprising: generating or updating the indoor radio positioning map in response to the radio data  (update [0033]).

Regarding claim 13, Hyde discloses the method of claim 1, wherein triggering the collection of radio data according to the parameter for collection comprises:

transmitting radio fingerprint: observation control information in response to the one or more determined parameters for collection (see “Related Applications, including any priority claims, is incorporated herein by reference” and [0262], “fingerprint locating in wireless networks”).

Regarding claim 15, Hyde discloses the method of claim 14, wherein the one or more determined parameters for collection of radio data includes the frequency for collecting radio data (see [0344], “a frequency of wireless signal(s) coupled to/from an antenna may be adjusted. Sixth, a frequency band and/or wireless communication standard employed may be altered”).

Regarding claim 16, Hyde discloses the apparatus of claim 15,  wherein the frequency is a first value when the status of the at least the portion of the radio map is unavailable ([0358] In some variants, a portable wireless node may account for or address environmental factors or concerns pertinent to wireless communication at, e.g., EHF. For certain example 

Regarding claim 19, Hyde discloses a non-transitory computer readable medium of claim 18, wherein the status of at least the portion of the radio map also indicates whether the portion of the radio map is outdated or indicative of a condition in which a radio environment of the at least the portion of the indoor radio positioning map has changed (needs to be updated [0033]).


Allowable Subject Matter

Claims 3, 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643